 

Exhibit 10.51

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 4th day of
September 2019, to take effect September 15th, 2019 (the “Effective Date”), by
and between Investview Inc. a Nevada Corporation, (the “Employer”), and Jayme
McWidener the “Officer”).

 

FOR AND IN CONSIDERATION of the mutual covenants herein contained, the parties
agree as follows:

 

ARTICLE I ASSOCIATION AND RELATIONSHIP

 

1.1 Nature of Employment. The Employer hereby employs the Officer, and the
Officer hereby accepts employment from the Employer, upon the terms and
conditions set forth herein.

 

1.2 Services. The Officer shall devote his time, attention, and services to the
business and affairs of the Employer.

 

1.3 Duties. During the term of this Agreement, the Officer shall be employed by
the Employer and shall serve as Chief Financial Officer. The Officer shall serve
in such offices or positions with the Employer or any subsidiary of the Employer
and such substitute or further offices or positions of substantially consistent
rank and authority. The Officer shall perform duties appropriate as may be
assigned to him from time to time by the Employer and as described in the
Employer’s bylaws. The Employer shall direct, control, and supervise the duties
and work of the Officer.

 

ARTICLE II COMPENSATION

 

2.1 Compensation. For all services rendered by the Officer pursuant to this
Agreement, the Employer shall compensate the Officer as follows:

 

(a) Salary. The Officer shall be paid, in accordance with the normal payroll
practice of the Employer, annual compensation in the amount of $175,000 for all
hours worked, exempt from overtime.     (b) Salary Escalation. The board of
directors or the designated compensation committee shall conduct an annual
review to determine whether an increase in salary is appropriate based on
Employer’s results of operations, increased activities or responsibilities of
the Officer, or such other factors as the board of directors or the designated
compensation committee thereof may deem appropriate.     (c) Other
Consideration. The Employer is providing other consideration as agreed to by
officer and attached herein as Exhibit A.

 

   

 

 

ARTICLE III COVENANT TO NOT DISCLOSE CONFIDENTIAL INFORMATION

 

3.1 Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” shall mean information in written, graphic, or
electronic form under the care or custody of Officer as a direct or indirect
consequence of or through his employment with the Employer and the special
proprietary information regarding the business, methods, and operation of the
Employer that is designated by the Employer as “Limited,” “Private,” or
“Confidential” or similarly designated or for which there is any reasonable
basis to believe is, or which appears to be, treated by the Employer as private,
restricted, or secret, but does not include information generally available to
the public or to businesses in the financial education, research, and services
industry.

 

3.2 Protection of Confidential Information and Goodwill. The Officer
acknowledges that in the course of carrying out, performing, and fulfilling his
responsibilities to the Employer, the Officer will be given access to and be
entrusted with Confidential Information relating to the Employer’s business. The
Officer recognizes that (i) the goodwill of the Employer depends upon, among
other things, keeping the Confidential Information confidential and that
unauthorized disclosure of the Confidential Information would irreparably damage
the Employer; and (ii) disclosure of any Confidential Information to competitors
of the Employer or to the general public would be highly detrimental to the
Employer. The Officer further acknowledges that in the course of performing his
obligations to the Employer he will be a representative of the Employer to many
other persons and, in some instances, the Employer’s primary contact with such
other persons, and as such will be responsible for maintaining or enhancing the
business and/or goodwill of the Employer with those other persons.

 

3.3 Covenants Regarding Confidential Information. In further consideration of
the employment of the Officer by the Employer and in consideration of the
compensation to be paid to the Officer during his employment, the Officer hereby
agrees as follows:

 

(a) Nondisclosure of Confidential Information. The Officer will not, during his
employment with the Employer or at any time after termination of his employment,
irrespective of the time, manner, or cause of termination, use, disclose, copy,
or assist any other person or firm in the use, disclosure, or copying, of any
Confidential Information.     (b) Return of Confidential Information. All files,
records, documents, drawings, equipment, and similar items, whether in written
or electronic form, relating to the business of the Employer, whether prepared
by the Officer or otherwise coming into his possession, shall remain the
exclusive property of the Employer and shall not be removed from the premises of
the Employer, except where necessary in carrying out the business of the
Employer, without the prior written consent of the Employer. Upon termination of
the Officer’s employment, the Officer agrees to deliver to the Employer all
Confidential Information and all copies thereof along with any and all other
property belonging to the Employer whatsoever.

 

 -2- 

 

 

ARTICLE IV ENFORCEMENT OF COVENANTS

 

4.1 Relief. The Officer agrees that a breach or threatened breach by him of any
covenant contained in this Agreement will cause such damage to the Employer as
will be irreparable, and for that reason, the Officer further agrees that the
Employer shall be entitled as a matter of right to an injunction from any court
of competent jurisdiction restraining any further violation of such covenants by
the Officer, his employers, Officers, partners, or agents. The right to
injunction shall be cumulative and in addition to whatever other equitable or
legal remedies the Employer may have, including, specifically, recovery of
damages.

 

4.2 Survival of Covenants. Subject to Article V below, in the event the
Officer’s employment relationship with the Employer is terminated, with cause,
the covenants contained in Article III above and the remedies provided under
this Article IV shall survive for a period of one year after such termination.

 

ARTICLE V TERM AND TERMINATION

 

5.1 Term. Except as provided herein, the term of this Agreement shall be for a
period of two (2) years commencing on the Effective Date and shall automatically
renew for one (1) year periods for three consecutive terms unless terminated
prior to the 90th day following the expiration of the applicable term.
Notwithstanding the foregoing, this Agreement may otherwise be terminated
pursuant to the terms hereof.

 

5.2 Termination. The Officer’s employment hereunder may be terminated without
any breach of this Agreement only under the following circumstances:

 

(a) Termination for Cause. The Employer shall have the right to terminate this
Agreement for cause (“Cause”) by showing that (i) the Officer has materially
breached the terms hereof; (ii) the Officer, in the determination of the
founders, has been grossly negligent in the performance of his duties; (iii) the
Officer has engaged in material willful or gross misconduct in the performance
of his duties hereunder; or (iv) there has been entered a final non-appealable
conviction of or a plea of guilty or nolo contendere by the Officer to a felony
or misdemeanor involving fraud, embezzlement, theft, or dishonesty or other
criminal conduct against the Employer. Notwithstanding the foregoing, this
Agreement shall not be deemed to have been terminated for Cause, without (x)
reasonable notice to the Officer setting forth the reasons for the Employer’s
intention to terminate for Cause; (y) an opportunity for the Officer, together
with his counsel, to be heard before the full board of directors of the
Employer; and (z) delivery to the Officer of written notice of termination
setting forth the finding that in the good faith opinion of the board of
directors the Officer was guilty of an act or acts constituting Cause under this
provision and specifying the particulars thereof in detail.

 

 -3- 

 

 

(b) Termination upon Death or Disability of the Officer. This Agreement shall
terminate immediately upon the Officer’s death or upon the disability of the
Officer after termination of pay as set forth in Section 2.2.     (c)
Termination by Officer for Cause. The Officer shall have the right to terminate
this Agreement in the event of (i) the Employer’s intentional breach of any
covenant or term of this Agreement, but only if the Employer fails to cure such
breach within twenty (20) days following the receipt of notice from Officer
setting forth the conditions giving rise to such breach; (ii) an assignment to
the Officer of any duties inconsistent with, or a significant change in the
nature or scope of, the Officer’s authorities or duties from those authorities
and duties held by the Officer as of the date hereof and as increased from time
to time in accordance with the terms of Section 1.3; or (iii) the failure by the
Employer to obtain the assumption of the commitment to perform this Agreement by
any successor corporation.

 

5.3 Modified or Termination Payments.

 

(a) Termination Other than for Cause. In the event that the Officer’s employment
is terminated or modified without the express written consent of the Officer by
the Employer during the term hereof for reasons other than Cause, the Employer
shall:

 

  (i) pay to the Officer all amounts accrued through the date of termination,
any unreimbursed expenses incurred pursuant to Section 2 of this Agreement;    
    (ii) waive and automatically terminate all forfeiture restrictions governing
stock or options held by the Officer, which thereupon shall be fully vested and
held free from forfeiture by the Officer; and

 

(b) Termination upon Death of the Officer. If the Officer dies during the term
of this Agreement, the Employer shall pay to the estate of the Officer the
following:

 

  (i) within ten (10) days after the date on which the Officer dies, all amounts
accrued through the date of termination, any unreimbursed expenses incurred
pursuant to Section 2 of this Agreement, an amount for any accrued but unused
vacation days, calculated at the Officer salary in effect on the termination
date, and any other benefits specifically provided to the Officer; and

 

(c) Termination by the Employer for Cause. If the Employer terminates this
Agreement for Cause, the Employer shall deliver to the Officer, within thirty
(30) days following the effective date of such termination, all amounts accrued
through the date of termination.     (d) Termination by the Officer Without
Cause. If the Officer terminates this Agreement for any reason other than in
accordance with the provisions of Section 5.2 of this Agreement, the Employer
shall deliver to the Officer, within thirty (30) days following the effective
date of such termination, all amounts accrued through the date of termination
and any unreimbursed expenses incurred pursuant to Section 2 of this Agreement.

 

 -4- 

 

 

ARTICLE VI MISCELLANEOUS

 

6.1 Exit Interview. To insure a clear understanding of this Agreement, including
the protection of the Employer’s business interests, the Officer agrees, at no
additional expense to the Officer, to engage in an exit interview with the
Employer at a time and place designated by the Employer.

 

6.2 Severability. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the validity and enforceability of any other provisions hereof. Further,
should any provisions within this Agreement ever be reformed or rewritten by a
judicial body, those provisions as rewritten shall be binding upon the Employer
and the Officer.

 

6.3 Right of Setoff. The Employer and Officer shall each be entitled, at its
option and not in lieu of any other remedies to which it may be entitled, to set
off any amounts due from the other or any affiliate of the other against any
amount due and payable by such person or any affiliate of such person pursuant
to this Agreement or otherwise.

 

6.4 Representations and Warranties of the Officer. The Officer represents and
warrants to the Employer that (a) the Officer understands and voluntarily agrees
to the provisions of this Agreement; (b) the Officer is not aware of any
existing medical condition which might cause him to be or become unable to
fulfill his duties under this Agreement; (c) the Officer has had the opportunity
to consult legal counsel of his own selection about this Agreement; and (d) the
Officer is free to enter into this Agreement and has no commitment, arrangement
or understanding to or with any third party that restrains or is in conflict
with this Agreement or that would operate to prevent the Officer from performing
the services to the Employer that the Officer has agreed to provide hereunder.

 

6.5 Succession. This Agreement and the rights and obligations hereunder shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, and shall also bind and inure to the benefit of any
successor of the Employer by merger or consolidation or any assignee of all or
substantially all of its property.

 

6.6 Assignment. Except to any successor or assignee of the Employer as provided
in Section 6.5, neither this Agreement nor any rights or benefits hereunder may
be assigned by either party hereto without the prior written consent of the
other party. Neither the Officer, the Officer’s spouse, the Officer’s designated
contingent beneficiary, nor their estates shall have any right to anticipate,
encumber, or dispose of any payment due under this Agreement. Such payments and
other rights are expressly declared nonassignable and nontransferable, except as
specifically provided herein.

 

6.7 Reimbursement of Expenses. In the event that it shall be necessary or
desirable for the Officer to retain legal counsel and/or incur other costs and
expenses in connection with the interpretation or enforcement of any and all of
the Officer’s rights under this Agreement, the Officer shall bear the legal
expense associated with this legal review and interpretation.

 

 -5- 

 

 

6.8 Indemnification. The Employer shall indemnify the Officer and hold the
Officer harmless from liability for acts or decisions made by the Officer while
performing services for the Employer to the greatest extent permitted by
applicable law. The Employer shall use its best efforts to obtain coverage for
the Officer under any insurance policy now in force or hereafter obtained during
the term of this Agreement insuring officers and directors of the Employer
against such liability. The Officer agrees to indemnify and to hold the Employer
harmless from any and all damages, losses, claims, liabilities, costs, or
expenses arising from the Officer’s acts or omissions in violation of his duties
under this Agreement which constitute fraud, gross negligence, or willful and
knowing violations of the terms of this Agreement.

 

6.9 Notices. Any notices or other communications required or permitted under
this Agreement shall be sufficiently given if personally delivered, if sent by
facsimile or telecopy transmission or other electronic communication (confirmed
by sending a copy thereof by United States mail), if sent by United States mail,
registered or certified, postage prepaid, or if sent by prepaid overnight
courier addressed as set forth on the signature page hereto or such other
addresses as shall be furnished in writing by any party in the manner for giving
notices hereunder, and any such notice or communication shall be deemed to have
been given as of the date so delivered or sent by facsimile or telecopy
transmission or other electronic communication, one day after the date so sent
by overnight courier, or three days after the date of deposit in the United
States mail.

 

6.10 Entire Agreement. This Agreement contains the entire Agreement between the
parties hereto with respect to the subject matter contained herein. No change,
addition, or amendment shall be made except by written agreement signed by the
parties hereto.

 

6.11 Waiver of Breach. The failure by any party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
the failure to exercise any right or remedy consequent upon a breach hereof
shall not constitute a waiver of any such breach or of any covenant, agreement,
term, or condition and the waiver by either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.

 

6.12 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which for all purposes is to be deemed an
original, and all of which constitute, collectively, one agreement. In making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart.

 

6.13 Descriptive Headings. In the event of a conflict between titles to articles
and paragraphs and the text, the text shall control.

 

6.14 Governing Law. The laws of the state of Utah shall govern the validity,
construction, enforcement, and interpretation of this Agreement.

 

 -6- 

 

 

[ex10-51_001.jpg] 




 -7- 

 

 

EXHIBIT A

 

Other consideration agreed to between the parties:

 

  1. 20,000,000 (TWENTY MILLION) restricted shares of the stock of the parent
company INVESTVIEW INC. (INVU) which is contingent upon the Officers continued
employment by the Company and will vest over a two-year period according to the
following schedule:

 

  a. One third upon issuance         b. One third upon the first anniversary of
the issuance         c. One third upon the second anniversary of the issuance

 

  2. $750 monthly reimbursement toward Officer expenses         3. Expense
reimbursement for direct costs incurred by the Officer in performing her duties
hereunder         4. The Employer shall provide to the Officer incentive,
retirement, pension, profit sharing, stock option, health, medical, or other
employee benefit plans that are consistent with and similar to such plans
provided by the Employer to its employees generally. All costs of such plans
shall be an expense of the Employer and shall be paid by the Employer.

 

 -8- 

 

 